DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The amendment filed 5/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The material which is not supported by the original disclosure is as follows: 
The deletion of “No pavement tire traction is required for horizontal movement, nor air movement (propeller or jet) for vertically movement.” from paragraph [0007].  
The deletion of “There is no correlation of gyro and vehicle and its tire speed.” from paragraph [0020].  
The deletion of “reaction force.  Therefore, there is no need for a propeller to move air, or tires to grab the road.” from paragraph [0037].  
The deletion of “All existing automobiles are somewhat inefficient since they depend on friction at the tires. This new unit does not, and therefore it is much more efficient.” from paragraph [0038].  
The deletion of “No jet propulsion and the likewise no discharges are required” from paragraph [0042].  
The deletion of “We are not dependent on forward speed of the craft for normal aircraft wings for lift” from paragraph [104].

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 11, 13, 14, 17, 19, and 21-28 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial credible asserted utility or a well-established utility.
The disclosed device does not conform to known physics.  Specifically, the device, as disclosed, would violate Newton’s Laws of motion as well Conservation of Momentum principles.  Although applicant has removed direct recitations relating to “No pavement tire traction is required for horizontal movement, nor air movement (propeller or jet) for vertically movement” from the specification (resulting in the NEW MATTER rejection discussed below), the actual physical disclosed device remains a device which is incapable of a specific, credible, and substantial utility as required by 35 U.S.C. 101.  As such the device lacks patentable utility.  The specification discusses, and the drawings illustrate, a device which as described is incapable of substantially functioning in a credible way.  Although the device has a motor, the device does not react in a substantial and credible way with its own environment.  For a comparative example, a functioning car utilizes a motor which through a transmission, drive shaft, and wheels pushes against the ground for propulsion, and the ground (an environment separate from the device itself) provides an equal and opposite reaction force propelling the car.  However, applicant’s device has no mechanism whatsoever which is capable of driving its own wheels.  There is no transmission, drive shaft, etc. which would be necessary for a device to propel itself on the ground, through the air, through space etc.  Nor is the disclosed device capable of flight through air, space or propulsion through water, as there are no disclosed propellers.  


The reaction force discussed in the application is an internal force of internal components of the device and not with the external environment as required by Newton’s most basic laws of motion.  While the examiner understands that gyroscopic forces do indeed exist, and act on component of the device, such forces are only capable of changing the orientation of a free body in space and are not capable of any meaningful propulsion consistent with a specific, substantial, and credible utility required by 35 U.S.C. 101. Because the operability of the device is based on an non-credible utility of propelling a device by violating Newton’s most basic laws of motion and Conservation of momentum, the device lacks a credible, substantial, and specific patentable utility.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, 13, 14, 17, 19, and 21-28 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible, substantial, and specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  
Wands factors.  Although every aspect of the Wands factors will not be discussed individually, all have been fully considered.  The nature of the invention is a device, which in order to operate as alleged, would need to violate the laws of physics.  The level of one of ordinary skill in the art at the time of the invention could not have enabled one to construct a device which functions as alleged by applicant, because such a device would clearly violate the laws of physics as discussed above, and as discussed throughout the long prosecution history of this application.  Although applicant has attempted to provide working examples, the working examples provided by applicant do not function as applicant has alleged (emphasis added), but rather, behave exactly as one would expect according to the laws of physics, contrary to applicant’s allegations. Since making a device function outside of the laws of physics would be well outside of the level of ordinary skill in the art at the time of invention, one of ordinary skill in the art would not be able to make such a device without undue experimentation as required the Wands factors and 35 U.S.C. 112.

Claims 1, 2, 11, 13, 14, 17, 19, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
As discussed above the deletion of the multiple substantial portions of the specification constitutes NEW MATTER as the amended device was not disclosed at the time the application was filed.  There is no evidence whatsoever that applicant possessed the invention as defined by the amended specification at the time the application was filed (emphases added), as required by 35 U.S.C. 112(a) first paragraph, due to the attempted entry of the NEW MATTER discussed above.   



Response to Arguments

Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument

“Applicant respectfully disagrees that the 5/10/21 amendments (deletions) constitute new matter. Deletion of a statement is not an admission that the statement is false, or that the opposite of the deleted statement is true. The statement may be unnecessary, distracting and/or unhelpful. Patent applications routinely omit discussions of the underlying physics, chemistry, math or biology of why an invention works, because neither a description nor even an understanding of theory or “why” is necessary for patentability. A proper disclosure describes how to replicate a useful invention, including how to build and use the invention, and Applicant’s extensive description of how to build a gyroscopic motion machine has not been affected by the 5/10/21 amendments.
Applicant endeavors to explain why each deletion referred to by Examiner in the 5/18/21 Office Action does not introduce new matter.
The amendment to paragraph [0007] deleted a statement that “No pavement tire traction is required for horizontal movement, nor air movement (propeller or jet) for vertically movement.” The remainder of paragraph [0007] describes how the “gyro motion unit” propels itself. It does not claim to need or not need tire traction or air movement in order to move. Applicant’s intent is to remain silent on the issue of whether tire traction or air movement is necessary for the invention to move.
Similarly, the amendment to paragraph [0020] deleted a statement that “There is no correlation of gyro and vehicle and its tire speed.” The remainder of paragraph [0020] discusses how the gyro can be configured and used to provide force for forward and reverse motion, braking and turning. The deletion of a statement that “there is no correlation” is not the same as a statement that “there is correlation.” This deletion does not create new matter. Again, the intent is to remain silent on the unnecessary issue of whether gyro speed correlates with tire rotation speed, especially since the rotation of the gyro is not driving any wheels.

Applicant advances the same arguments about the 5/10/21 amendments to paragraphs [0038], [0042] and [0104]. None of these deletions should be interpreted as assertions that the opposite of the deleted statements are true; the deletions simply leave those assertions unaddressed, and thus declutter the disclosure.
Applicant maintains that his 5/10/21 amendments do not constitute new matter, and are intended to move the application forward and alleviate Examiner’s repeated 35 U.S.C. §101 inoperability rejections of all the claims.”

Response
In response, applicant’s assertion that deletion of subject matter is not new matter, merely an attempt by applicant to remain silent is not found persuasive.  First, there is no inherently wrong with deleted subject matter being held as new matter (see MPEP 2163.02).  In this case, the deleted subject matter clearly demonstrates that at the time of the invention (emphasis added), applicant believed the utility of the invention to be flying through air or space without a propeller or expulsion of mass, or propulsion of a land without friction at the wheels.  As noted throughout the long prosecution of this application, these utilities are NOT CREDIBLE utilities, as this would be a clear violation of the laws of known physics.  
Applicant’s deletion of this subject matter constitutes NEW MATTER as it attempts to fundamentally change the invention from the invention possessed by applicant at the time of the invention (emphasis added).  Crucially, the record indicates that at the time of the invention (05/05/2013) applicant believed the invention to be capable of flight with moving air, capable of space travel without expelling a gas, and capable of population of a ground vehicle without wheel traction.  The device itself is incapable of propulsion regardless of whether or not such statements remain in the specification.  That is to say, the rejections being made are not merely based on language or semantics, assuming arguendo, that the deletions are not considered new matter (which they are), the device described by applicant at the time of the invention (emphasis added) lacks patentable utility.
Utility is a core principle of patentability dating back to the Constitution.  35 U.S.C. 101 states clearly “Whoever invents or discovers any new and useful (emphasis added) process, machine, manufacture, or composition of matter, or any new and useful improvement thereof may obtain a patent therefor, subject to the conditions and requirements of this title."  Applicant’s invention, again at the time of the invention, clearly violates known laws of physics and therefore lacks patentable utility.  Although, applicant has argued for years that their device is capable of flying through the air, through space, and propelling itself on the ground without traction, applicant has not submitted ANY proof whatsoever.  Further still, even the simplest dynamic analysis utilizing Newton’s Laws of Motion clearly shows the flaws in applicant’s reasoning at the time of the invention.  The deletion of this critical subject matter fundamentally changes the nature of applicant’s invention from that at the time of filing.  Further still, the device itself is not useful as described as the device itself does not function as described regardless of the presence or absence of stated utilities as there are also no well accepted credible utilities present for a device that does not function as described.
As such, the 101 and 112 rejections must be maintained.
Conclusion

.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658